DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/953,507 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiefel et al (5,890,974) in view of Squires et al. (9,839,813).  Claim 1, Stiefel discloses a golf ball comprising a plurality of dimples divided into four substantially identical spherical triangles, tetrahedron (abstract) (col. 2, lines 50-55).  The dimples include at least three different diameters (fig 1). The pattern also includes at least three dimple free great circles (col. 1, line 65).  Stiefel does not disclose the surface coverage of the dimples. Squires teaches a golf ball comprising dimple coverage from 18.6% to 60.8%. One of ordinary skill in the art would modify the dimple coverage for the desired flight performance.  Claim 2, Stiefel discloses dimple diameters of 0.160 inch, 0.150 inch, and 0.125 inch and further discloses the diameters may vary slightly (col. 3, lines 11-17).  Stiefel discloses a difference in the dimple diameter 0.01, 0.025, and 0.035, wherein two falls below applicant’s range of at least 0.03 inch.  Stiefel discloses the diameters may vary.  One of ordinary skill in the art would modify the dimple diameters for optimal flight performance.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Claim 3, Stiefel discloses dimple diameters of 0.160 inch, 0.150 inch, and 0.125 inch (col. 3, lines 11-17).  Claim 4, Stiefel discloses a three-way rotationally symmetrical dimple pattern around the center (fig 1-2). Claim 7, Stiefel discloses a golf ball comprising a plurality of dimples divided into four substantially identical spherical triangles, tetrahedron (abstract) (col. 2, lines 50-55).  The dimples include at least three different diameters (fig 1). Stiefel discloses dimple diameters of 0.160 inch, 0.150 inch, and 0.125 inch (col. 3, lines 11-17).  The term “substantially identical” edge angles would include identical and different edge angle, which is satisfied.  Stiefel does not disclose the surface coverage of the dimples. Squires teaches a golf ball comprising dimple coverage from 18.6% to 60.8%. One of ordinary skill in the art would modify the dimple coverage for the desired flight performance.  Claim 10, Stiefel discloses at least three dimple free great circles (col. 1, line 65).  Claim 12, Stiefel discloses a difference in the dimple diameter 0.01, 0.025, and 0.035.  Claim 13, Stiefel discloses a three-way rotationally symmetrical dimple pattern around the center (fig 1-2).  One of ordinary skill in the art would modify the dimple coverage for the desired flight performance.  
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiefel et al (5,890,974) in view of Squires et al. (9,839,813), and further in view of Sullivan et al (2014/0364253).  Stiefel does not disclose a specific edge angle for the dimples. Sullivan teaches a dimple edge angle from 10 to 25 degrees [0205] (applicant discloses a value of 24.5 degrees in tale 2).  One of ordinary skill in the art would vary the edge angle for the desired flight performance.  
Claims 14, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiefel et al (5,890,974) in view of Squires et al. (9,839,813) and Moon (5,544,889).  Claim 14, Stiefel discloses a golf ball comprising a plurality of dimples divided into four substantially identical spherical triangles, tetrahedron (abstract) (col. 2, lines 50-55).  The dimples include at least three different diameters (fig 1). The pattern also includes at least three dimple free great circles (col. 1, line 65).  Stiefel does not disclose the surface coverage of the dimples. Squires teaches a golf ball comprising dimple coverage from 18.6% to 60.8%. One of ordinary skill in the art would modify the dimple coverage for the desired flight performance. Stiefel does not disclose more than three different dimple diameters.  Moon teaches at least four different dimple diameters ranging from 0.127 to 0.157 inch, with a difference of at least 0.005 inch (col. 5, lines 10-17).  Claim 15, the term “substantially identical” edge angles would include identical and different edge angle, which is satisfied.  Claim 17, the dimples are arranged within the triangles (figs 1-2).  Claim 19, Squires teaches a golf ball comprising dimple coverage from 18.6% to 60.8%.  Claim 20, Stiefel discloses a three-way rotationally symmetrical dimple pattern around the center (fig 1-2).  One of ordinary skill in the art would modify the dimple coverage and the number of dimple diameters for the desired flight performance.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiefel et al (5,890,974) in view of Squires et al. (9,839,813) and Moon (5,544,889), and further in view of Sullivan et al (2014/0364253).  Stiefel does not disclose a specific edge angle for the dimples. Sullivan teaches a dimple edge angle from 10 to 25 degrees [0205] (applicant discloses a value of 24.5 degrees in tale 2).  One of ordinary skill in the art would vary the edge angle for the desired flight performance.  

Allowable Subject Matter
Claims 6, 8, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the instant invention is limited to a dimple pattern consisting of four triangles. Applicant is reminded that while the tetrahedron (4 triangles) pattern may be divided into additional triangles the base pattern is still present. For example, applicant’s instant figures disclose a tetrahedron pattern further divided into additional triangles (see figures 7 and 9). In other words, the capability of a single triangle being subdivided (1 triangle further divided into 4 as shown in the instant invention fig 9) does not negate the presence of the original single triangle. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



October 26, 2022